               Case 2:19-cv-01618-RSM Document 48 Filed 08/12/20 Page 1 of 5



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8       RENARDO ROBERTSON, et al.,                      CASE NO. C19-1618 RSM

 9                    Plaintiffs,                        ORDER

10            v.

11       CATHOLIC COMMUNITY SERVICES OF
         WESTERN WASHINGTON,
12
                      Defendant.
13

14           This case is before the Court on two interconnected issues. First Plaintiffs’1 counsel, Ms.

15   Teravainen, seeks to withdraw as attorney of record for Plaintiff in this case. Dkt. #41. Plaintiff,

16   Mr. Robertson, filed several “responses” to the motion. Dkts. #42, #43, #45.2 In part to allow

17

18   1
      Both Renardo Robertson and Donna Robertson, his wife, are named as plaintiffs in this action.
     However, Ms. Robertson appears to have been included merely to account for any possible
19
     community property issues. The Court therefore uses the singular in this order.
20   2
       Mr. Robertson’s filings appear largely duplicative. Mr. Robertson’s first filing was unsigned.
     Dkt. #42. His second filing, several days later, was a slightly altered and signed copy of his first,
21
     attaching an addendum and some medical records. Dkt. #43. Mr. Robertson’s third filing
     appears to be a copy of his second, with non-substantive markings and without the medical
22
     records included with the second. Dkt. #45. The Court cannot not discern any substantive
     difference between the second and third filings, though the third is more legible in several places.
23
     Accordingly, the Court will focus its attention on Mr. Robertson’s second filing, the most
     complete. To the extent the Court considers Mr. Robertson’s third filing, it is only to aid in
24
     reading the second filing.

     ORDER – 1
                 Case 2:19-cv-01618-RSM Document 48 Filed 08/12/20 Page 2 of 5



 1   Mr. Robertson time to secure new representation, the parties have also filed a stipulation seeking

 2   continuances of looming discovery deadlines. Dkt. #46. Mr. Robertson similarly objects to the

 3   stipulated continuance by way of a pro-se response. Dkt. #47. Having considered the issues, the

 4   Court grants the pending motions as follows.

 5             Pursuant to Local Civil Rule 83.2, “no attorney shall withdraw an appearance in any case,

 6   civil or criminal, except by leave of court. Leave of court shall be obtained by filing a motion or

 7   a stipulation and proposed order for withdrawal.” LCR 83.2(b)(1).3 “When ruling on motions

 8   to withdraw, courts consider: (1) the reasons why withdrawal is sought; (2) the prejudice

 9   withdrawal may cause to other litigants; (3) the harm withdrawal might cause to the

10   administration of justice; and (4) the degree to which withdrawal will delay the resolution of the

11   case.” Bernstein v. City of Los Angeles, No. CV1903349PAGJSX, 2020 WL 4288443, at *1

12   (C.D. Cal. Feb. 25, 2020) (internal quotation marks and citations omitted). “The decision to grant

13   or deny an attorney’s motion to withdraw as counsel is committed to the sound discretion of the

14   trial court.” Id. (citing LaGrand v. Stewart, 133 F.3d 1253, 1269 (9th Cir. 1998)).

15             Plaintiff’s motion to withdraw, written by Ms. Teravainen, is short on explanations. The

16   motion provides simply that her withdrawal will comply with Washington’s Rule of Professional

17   Conduct guiding attorneys in declining or terminating representations. Dkt. #41 at 1 (citing

18   WASH. RULES OF PROF’L CONDUCT R. 1.16). The motion otherwise provides that: “Professional

19   considerations make it appropriate to seek leave to withdraw in this case.” Id. This is consistent

20   with Rule 1.16’s additional guidance. See WASH. RULES OF PROF’L CONDUCT R. 1.16. cmt. [3]

21   (indicating that courts should generally accept a “lawyer’s statement that professional

22   //

23

24   3
          The local rule’s exceptions do not apply here. LCR 83.2(b)(2)–(3).

     ORDER – 2
                  Case 2:19-cv-01618-RSM Document 48 Filed 08/12/20 Page 3 of 5



 1   considerations require termination of the representation”). Ms. Teravainen indicates that Rule of

 2   Professional Conduct 1.6 constrains her ability to share additional details. Id.4

 3              For his part, Mr. Robertson’s responses detail recent interactions with Ms. Teravainen,

 4   including “red flags” that made him “question Ms. Teravainen’s litigation experience in

 5   employment law.” Dkt. #43 at 2. Mr. Robertson complains of how Mr. Teravainen has pursued

 6   the case, indicates his belief that Ms. Teravainen has lied to the Court “in order to withdraw,”

 7   and generally details his displeasure with the progress of this case. Id. at 5–7. Mr. Robertson

 8   does not clearly indicate that he would like Ms. Teravainen’s representation to continue.5

 9              The Court finds that Ms. Teravainen should be granted leave to withdraw. The relevant

10   filings make clear that ongoing disputes persist between Plaintiff and his counsel. Defendant

11   does not claim that the withdrawal will prejudice it in any way. Perhaps most importantly, Ms.

12   Teravainen has taken steps to protect Mr. Robertson’s interests. See WASH. RULES OF PROF’L

13   CONDUCT R. 1.16(b)(1) (allowing withdrawal if it “can be accomplished without material adverse

14   effect on the interests of the client”). As noted previously, discovery deadlines are approaching.

15   See Dkt. #10 (setting an August 14, 2020, deadline for discovery motions and requiring discovery

16   be completed by September 14, 2020). Not yet terminated as counsel of record, Ms. Teravainen

17   has made continuing efforts to resolve ongoing discovery disputes with Defendant. Still, delay

18   will result. As a general matter, the Court is disinclined to allow withdrawal within sixty days

19   before the close of discovery. C.f. LCR 83.2(b)(1) (noting that attorneys “will ordinarily be

20   permitted to withdraw until sixty days before the discovery cutoff date in a civil case”). However,

21   //

22
     4
       Ms. Teravainen provides further factual background by way of a declaration filed with
23
     Plaintiff’s Reply. See Dkt. #44-1 (detailing some ongoing interactions).
24   5
          In fact, Mr. Robertson appears to indicate that he plans to secure new counsel. Dkt. #47 at 2.

     ORDER – 3
               Case 2:19-cv-01618-RSM Document 48 Filed 08/12/20 Page 4 of 5



 1   these concerns have been mitigated by the parties’ subsequent stipulation to continue the trial

 2   date and unexpired pre-trial deadlines. See Dkt. #46.6

 3           Accordingly, and having considered the motions, the related briefing, and the remainder

 4   of the record, the Court finds good cause to continue this matter and to allow withdrawal of

 5   counsel and hereby ORDERS:

 6        1. Plaintiffs’ Motion for Leave to Withdraw as Counsel for Plaintiffs (Dkt. #41) is

 7           GRANTED and Ms. Teravainen shall be terminated as counsel of record in this case.

 8        2. Plaintiffs are now proceeding pro se in this matter unless or until new counsel makes an

 9           appearance on their behalf. Plaintiffs are advised to familiarize themselves with the

10           Federal Rules of Civil Procedure and this Court’s Local Rules. The Court’s Local Rules

11           can be found online at www.wawd.uscourts.gov under the heading “Local Rules &

12           General Orders,” found on the left side of the Court’s homepage.          Plaintiffs are

13           responsible for complying with applicable Court orders and deadlines in this matter.

14        3. The Clerk shall update Plaintiffs’ contact information on the docket and mail a copy of

15           this Order to:

16                   Renardo and Donna Robertson
                     8514 66th Pl. NE
17                   Marysville, WA 98270
                     (425) 737-5465
18                   renardorobertson@yahoo.com

19   //

20   //

21

22   6
       The Court notes that Mr. Robertson has objected to the stipulated motion. Dkt. #47. However,
     the Court is not permitted to consider his objection given that Ms. Teravainen still serves as
23
     counsel of record. See Local Civil Rule 83.2(b)(4). Regardless, nothing in the objection alters
     the fact that withdrawal is appropriate and that a continuance will be required to allow new
24
     counsel to become familiar with the case.

     ORDER – 4
             Case 2:19-cv-01618-RSM Document 48 Filed 08/12/20 Page 5 of 5



 1     4. Unless and until new counsel makes an appearance on Plaintiffs’ behalf or provide the

 2         Court updated contact information, all future filings in this case shall be served on them

 3         at the above address.

 4     5. The Joint Stipulated Motion to Continue Trial Date and to Amend Case Schedule (Dkt.

 5         #46) is GRANTED. Trial is continued and all unexpired pre-trial deadlines are reset as

 6         follows:

 7
     Jury Trial Date                                                             07/12/2021
 8
     Activity                                      Current Deadline            New Deadline
 9
     Deadline for Filing Discovery Motions            08/14/2020                 02/15/2021
10   Discovery Cut Off                                09/14/2020                 03/15/2021
11   Dispositive motions filing deadline              10/13/2020                 04/13/2021
     Deadline to hold mediation                       11/27/2020                 05/27/2021
12
     Deadline for Motions in Limine noted             12/14/2020                 06/14/2021
13   for 3rd Friday thereafter
     Agreed Pretrial Order                            12/30/2020                 06/30/2021
14
     Pretrial conference to be scheduled by
15   the Court
     Trial Briefs, prop voir dire, jury               01/06/2021                 07/06/2021
16   instructions, neutral statement of the
     case, and trial exhibits due
17

18         Dated this 12th day of August, 2020.

19

20

21                                                A
                                                  RICARDO S. MARTINEZ
22                                                CHIEF UNITED STATES DISTRICT JUDGE
23

24

     ORDER – 5
